DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed October 06, 2021, claim 4 has been amended and claims 15 and 16 are new. Claims 1 through 3 were previously withdrawn. Claims 1 through 16 are currently pending.

Response to Arguments
Applicant's arguments filed October 06, 2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant alleges that neither Yoshida nor Tsumagari teach having “incorporated’ a layer or multiple layers of material into the layer of polyurethane but does not explain how “incorporation” is different from coating. Applicant does not further explain how incorporation of a layer(s) of material can be incorporated into a layer by well-known coating method such as casting and plasma enhanced chemical vapor deposition was required by the dependent claims. Applicant argues that “incorporation” avoids delamination but does not provide any support or evidence that the currently claimed invention had superior delamination properties to those of the cited prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 through 16 are indefinite because it is not clear how, based on the disclosure of the specification of the present application as originally filed, a layer(s) of material(s) can be incorporated into a layer of polyurethane by a modification step when the modification step is a deposition/coating process in the form of casting-evaporation, jet-spraying a solution and plasma enhanced chemical vapor deposition. For the purposes of this examination “incorporated into” will be considered the same as “coating” or “depositing”.

Claim Rejections - 35 USC § 102







The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 5, 7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al (U.S. Patent Publication No. 2009/0148640).
	In the case of claims 4 and 14, Yoshida teaches a method for forming a barrier member in the form of a gas barrier composite film wherein the film was flexible and formed by preparing a layer of polyurethane by applying a layer of polyurethane adhesive layer on a base film layer followed by modifying the surface of the polyurethane adhesive layer by forming/incorporating a gas barrier layer comprising a barrier resin/polymer and forming second polyurethane adhesive layer on the gas barrier layer such that the gas barrier layer is sandwiched between two polyurethane layers (Abstract and Page 2 Paragraphs 0022-0029).
	As for claims 5 and 7, Yoshida teaches that the barrier polymer/resin comprised EVOH (Page 2 Paragraph 0029) and was formed by preparing a solution containing the barrier polymer (Page 3 Paragraph 0051), spray coating the solution onto the polyurethane layer and drying to form the gas barrier layer (Pages 6-7 Paragraphs 0085 and 0107).

Claims 4, 5, 7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsumagari et al (U.S. Patent Publication No. 2012/0270058).
	In the case of claims 4, 5 and 14, Tsumagari teaches a method for producing a flexible barrier membrane by forming a gas-barrier multilayer film having flexible properties (Abstract, Page 3 Paragraph 0030 and Page 16 Paragraph 0165). The method of Tsumagari comprised a step of preparing a layer or polyurethane by depositing a primer coating comprised of polyurethane on a plastic film (Page 7 Paragraphs 0077-0078). The surface of the layer of polyurethane/primer coating was then modified by the formation/incorporation of multiple layers of materials including a first inorganic thin film layer and a gas-barrier resin composition layer 
	As for claim 7, Tsumagari teaches that the gas-barrier composition layer was formed by preparing a solution containing the barrier polymer/EVOH (Page 6 Paragraphs 0065-0067), projecting/spray coating the solution (Page 6 Paragraph 0068) followed by drying the sprayed solution to form the gas-barrier composition layer (Page 6 Paragraph 0069).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsumagari et al as applied to claim 4 above, and further in view of Mahr et al (U.S. Patent # 4,370,212).
	The teachings of Tsumagari as it applies to claim 4 have been discussed previously and are incorporated herein.
	Though Tsumagari teaches having formed a layer of EVOH on the polyurethane adhesive layer Tsumagari does not teach that the layer of EVOH was formed by casting a solution of EVA and then hydrolyzing the layer of EVA.
	Mahr teaches a method for forming a film of EVOH (Abstract and Column 2 Lines 42-57) wherein a layer of EVA solution/material was cast to form a layer followed by hydrolyzing the layer to form a layer of EVOH (Column 2 Lines 5-26).
	Based on the teachings of Mahr, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the EVOH layer of Tsumagari by casting a solution of EVA on to the polyurethane adhesive layer followed by .

Claims 8, 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsumagari et al as applied to claims 4 and 7 above, and further in view of Ishikawa (U.S. Patent Publication No. 2015/0125679).
	The teachings of Tsumagari as it applies to claims 4 and 7 have been discussed previously and are incorporated herein.
	In the case of claims 8 and 16, though Tsumagari teaches that the first inorganic thin film was comprised silicon oxide formed by CVD (Pages 2-3 Paragraphs 0029 and 0036) Tsumagari does not teach that the specific sub-steps of claims 8 and 16 were performed for a first modification.
	Ishikawa teaches a method for producing a gas barrier film having a first barrier layer formed by vapor growth (Abstract). Ishikawa teaches that the first barrier layer was formed of silicon oxide formed by CVD (Page 4 Paragraphs 0043) wherein the formation method comprised implementing the substrate in a vacuumed air environment/vacuum tank introducing precursor gases homogeneously in to the vacuum tank and exposing the substrate to the precursor gases to deposit the barrier layer (Pages 4-5 Paragraphs 0051-0054).
	Based on the teachings of Ishikawa, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the silicon oxide/first inorganic thin film layer of Tsumagari by the CVD process of Ishikawa because 
	As for claims 10-13, Ishikawa teaches that the precursor gases comprised an organosilicon precursor gas comprised of hexamethyldisiloxane and hexamethylsilane (Page 3 Paragraph 0035) and a decomposition gas which corresponds to acetylene (Page 4 Paragraphs 0042-0043).

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsumagari et al as applied to claims 4 and 7 above, and further in view of Inagaki et al (U.S. Patent # 7,906,217).
	The teachings of Tsumagari as it applies to claims 4 and 7 have been discussed previously and are incorporated herein.
	Tsumagari does not teach having formed an organic silicon oxide layer on the polyurethane layer by the sub-steps required by claims 9 and 16 for a second modification. However, Tsumagari teaches that one of the layers formed on the polyurethane adhesive layer was an anchor coating layer between the first inorganic thin film layer and the gas-barrier composition layer wherein the anchor layer increased adhesion between the first inorganic thin film layer and the gas-barrier composition layer and comprised silane (Pages 6-7 Paragraphs 0072 and 0074).
	Inagaki teaches a method for vapor depositing an adhesive organic metal layer used in gas barrier film (Abstract, Column 1 Lines 6-3 and Column 2 Lines 27-46) which included organic silicon oxide (Column 12 Lines 33-50). The method of Inagaki comprised placing the substrate/base material in a vacuum environment (Column 14 Lines 55-62), introducing 
	Based on the teachings of Inagaki, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the organic silicon oxide layer and formation process of Inagaki as the anchor layer in the process of Tsumagari because Inagaki taught a known silicon containing adhesion layer in the art and therefore one of ordinary skill would have had a reasonable expectation of success in the substitution.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsumagari et al in view of Ishikawa as applied to claim 8 above, and further in view of Inagaki et al.
	The teachings of Tsumagari in view of Ishikawa as they apply to claim 8 have been discussed previously.
	In the case of claim 15, it is rejected for the same reasons discussed previously in the rejection of claims 9 and 16.

Conclusion
	Claims 4 through 16 have been rejected. Claims 1 through 3 have been withdrawn from consideration. No claims were allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712